CHIEF-JUSTICE LEWIS
delivered the opinion of the court.
By a former statute it was provided that “justices of the peace of this Commonwealth shall hereafter receive for presiding at examining, court, per day, to be paid out of the treasury, two dollars;” and in Johnson v. The Auditor, 4 Bush, 322, it was so construed as to allow to a justice of the peace, or other officer so presiding, two dollars per day for each examining trial. But subsequently the statute, as contained in General Statutes, 467 (former edition), was enacted as follows: “ * * * for presiding at examining courts in felony cases, per day, to be paid out of the treasury, two dollars;” and it was in Auditor v. Kinkead, 80 Ky., 596, construed to allow to a justice of the peace, or recorder of the city of Lexington, two dollars p.er day, and no more, for presiding at examining trials, whether there was one or more than ■one such trial held by the officer the same day.
By an act approved April 19, 1886, found on page 277, *635General Statutes (present edition), it is provided in section 7 as follows : “ A justice of the peace, police judge or other officer, except the county judge, acting as an examining court, shall receive for the first day, as fee for his services, two dollars; for each day thereafter, one dollar, provided that in no case shall the fees exceed four dollars.” As the words “ an examining court,” which was held in Johnson v. Auditor to apply to each case tried, and to authorize payment to the officer of two dollars for each, are used in the last act, instead of the words “ examining courts,” construed in Auditor v. Kinkead to authorize payment of two dollars per day only, it is probable the Legislature intended that from and after April ■ 19, 1886, such officer should be paid two dollars for each examining trial presided at by him, no matter how many such there might be in any one day, with the proviso that he should receive only one dollar for each day after ■the first, and in no one case exceeding four dollars. And this interpretation of the legislative will is somewhat strengthened by the fact that a limit of fees to be paid in any one case is fixed at four dollars, with the seeming intent to prevent unnecessary continuances of such trials from day to day.
The judgment of the lower court, rendered in this . agreed case, will have therefore to be affirmed.